Case: 12-14649   Date Filed: 04/29/2013   Page: 1 of 6


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                No. 12-14649
                            Non-Argument Calendar
                          ________________________

                           Agency No. A089-114-618



QIAN JIANGQING,
a.k.a. Jiangqing Qian,

                                                                       Petitioner,

                                     versus

US ATTORNEY GENERAL,

                                                                       Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                (April 29, 2013)

Before WILSON, MARTIN and FAY, Circuit Judges.

PER CURIAM:
                  Case: 12-14649    Date Filed: 04/29/2013      Page: 2 of 6


       Qian Jiangqing (Qian) seeks review of the Board of Immigration Appeals’

(BIA) final order affirming the Immigration Judge’s (IJ) denial of his application

for asylum under the Immigration and Nationality Act (INA), § 208(a), 8 U.S.C. §

1158(a), withholding of removal, INA § 241(b)(3), 8 U.S.C. § 1231(b)(3), and

relief under the United Nations Convention Against Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT), 8 C.F.R. § 208.16(c).

Qian applied for asylum, withholding of removal, and CAT relief on the ground

that he would be persecuted for his family’s ties to Falun Gong and the Chinese

government’s belief that he was a Falun Gong practitioner. After review, we deny

the petition. 1

       Where “the BIA issues its own opinion, we review only the decision of the

BIA, except to the extent that the BIA expressly adopts the IJ’s decision.” Tang v.

U.S. Att’y Gen., 578 F.3d 1270, 1275 (11th Cir. 2009) (internal quotation marks

omitted). We review factual determinations under the substantial evidence test.

Carrizo v. U.S. Att’y Gen., 652 F.3d 1326, 1330 (11th Cir. 2011) (per curiam).

We will affirm a decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Id. (internal quotation


       1
        On appeal, Qian did not offer any argument on his claims for withholding of removal or
CAT relief. As such, these claims are abandoned. See Sepulveda v. U.S. Att’y Gen., 401 F.3d
1226, 1228 n.2 (11th Cir. 2005) (per curiam) (stating that “[w]hen an appellant fails to offer
argument on an issue, that issue is abandoned”).

                                              2
               Case: 12-14649    Date Filed: 04/29/2013    Page: 3 of 6


marks omitted). “We will reverse an IJ’s factual findings only if the evidence

compels a reasonable fact finder to find otherwise.” Id. at 1331.

      The Attorney General or Secretary of Homeland Security has the discretion

to grant asylum to an alien who meets the definition of a refugee. INA

§ 208(b)(1); 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as a person:

      who is outside any country of such person’s nationality . . . and who is
      unable and unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion . . . .

INA § 101(a)(42)(A); 8 U.S.C. § 1101(a)(42)(A). The asylum applicant bears the

burden of proving statutory “refugee” status. 8 C.F.R. § 208.13(a). In order to

meet this burden, the applicant must prove, with credible evidence, that either:

“(1) he suffered past persecution on account of his political opinion, or (2) he has a

well-founded fear that his political opinion will cause him to be persecuted.”

Carrizo, 652 F.3d at 1331 (internal quotation marks omitted); see also 8 C.F.R.

§ 208.13(b).

      We have described that “persecution is an extreme concept, requiring more

than a few isolated incidents of verbal harassment or intimidation, and that [m]ere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(alteration in original) (internal quotation marks omitted). A showing of past


                                          3
              Case: 12-14649     Date Filed: 04/29/2013   Page: 4 of 6


persecution creates a rebuttable presumption of a well-founded fear of future

persecution. Id. “If the applicant fails to demonstrate past persecution, an

applicant may still establish asylum based upon proof of a well-founded fear of

future persecution.” De Santamaria v. U.S. Att’y Gen., 525 F.3d 999, 1007 (11th

Cir. 2008); 8 C.F.R. § 208.13(b)(2). “To establish a well-founded fear of future

persecution, an alien need only show that there is a reasonable possibility of

suffering such persecution if he or she were to return to that country.” Mehmeti v.

U.S. Att’y Gen., 572 F.3d 1196, 1200 (11th Cir. 2009) (per curiam). “The alien

must establish a fear that is both subjectively genuine and objectively reasonable.”

Id. (internal quotation marks omitted).

      In Zheng v. United States Attorney General, we denied a petitioner’s asylum

claim based on persecution for his involvement in Falun Gong because he failed to

demonstrate past persecution, and did not establish a reasonable possibility that he

would suffer future persecution. 451 F.3d 1287, 1291–92 (11th Cir. 2006) (per

curiam). We held that Zheng’s five day detention, in which he was forced to watch

anti-Falun Gong videos, stand in the sun for two hours, and sign a statement that he

would no longer practice Falun Gong, did not establish past persecution. Id. at

1289, 1291–92. As to Zheng’s well-founded fear of future persecution, we noted

that although the 2002 Country Report indicates the “Chinese government’s effort

to repress Falun Gong . . . the Report also states that Falun Gong followers were

                                          4
              Case: 12-14649     Date Filed: 04/29/2013     Page: 5 of 6


generally released from detention and that the harshest punishments were reserved

for core leaders of the movement.” Id. at 1291–92. Because Zheng was not a

“core leader” and had been able to relocate to a rural village without enduring any

harm, we concluded that substantial evidence supported the IJ’s determination that

Zheng failed to demonstrate that he had a well-founded fear of future persecution.

Id.

      In this case, we review the IJ’s decision because the BIA expressly adopted

it. See Tang, 578 F.3d at 1275. Substantial evidence supports the IJ’s and BIA’s

conclusion that Qian failed to establish eligibility for asylum based on his family’s

practice of Falun Gong and the Chinese government’s belief that he was a Falun

Gong practitioner. The IJ and BIA concluded that Qian’s asylum claim failed to

meet the objective prong of the well-founded fear of future persecution analysis

and that the record did not compel a contrary conclusion.

      Although Qian testified that police detained him and his father once after

Falun Gong material was found in the family home, Qian did not suffer any harm

during this detention and was released after two days. Qian acknowledged that he

was not a “core leader” of the Falun Gong movement. In fact, Qian admitted that

he did not even practice Falun Gong. Further, after Qian left for the United States,

Qian’s father took sole responsibility for the Falun Gong material found in Qian’s

family’s home. Based on the 2009 Country Report, which is substantially similar

                                          5
               Case: 12-14649    Date Filed: 04/29/2013   Page: 6 of 6


to the 2002 Country Report we relied upon in Zheng, the harshest punishment was

reserved for Falun Gong’s “core leaders,” while most casual practitioners of Falun

Gong were punished administratively. Despite testifying that he would be arrested

and beaten if returned to China, Qian has not provided any evidence to show that

he would be punished more severely than the petitioner in Zheng, whom we found

did not establish past persecution or a well-founded fear of future persecution.

      Because Qian was not a leader of the Falun Gong movement and he was not

harmed during his prior Falun Gong-based detention, substantial evidence supports

the IJ’s and BIA’s conclusion that Qian did not show he faced a reasonable

possibility of harsh punishment upon return to China. As such, the IJ and BIA

correctly determined that Qian was not eligible for asylum. Accordingly, we deny

his petition for review.

      AFFIRMED.




                                          6